Opinion filed January 30, 2009











 








 




Opinion filed January 30, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-09-00001-CV
                                                     _________
 
                                   KEITH RUSSELL JUDD, Appellant
 
                                                             V.
 
                                 KAREN
Y. COREY-STEELE, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
County, Texas
 
                                                Trial
Court Cause No. C-103,828
 

 
                                            M E M O
R A N D U M    O P I N I O N        
On
January 2, 2009, Keith Russell Judd filed a pro se motion Aamending@ his motion for new trial
filed in 1998 and filed a pro se notice of appeal challenging the trial court=s December 18, 2008 order. 
The clerk of the trial court informed this court in writing that the trial
court did not enter an order dated December 18, 2008.  On January 7, 2009, the
clerk of this court wrote the parties advising them that it appeared a final,
appealable order may not have been entered and directing appellant to respond
in writing by January 22, 2009, showing grounds for continuing this appeal.




Appellant
has filed both a response and a supplemental brief in support of his appeal. 
He has attached copies of an unsigned order dated January 16, 1998, stating
that appellant and appellee were not married and of the trial court=s temporary protective and
show cause order signed and dated July 8, 1998.  Neither of these orders
is subject to appeal at this time.
Appellant
has failed to invoke the jurisdiction of this court over this appeal.  The
appeal is dismissed.
 
PER CURIAM
 
January 30, 2009          
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.